Exhibit 10.21.4

FORM OF

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

SERIES B PREFERRED STOCK UNIT AGREEMENT

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its 8% Series B convertible redeemable preferred
stock, $.01 par value (the “Stock”), to the individual named below as the
Holder, subject to the vesting conditions referred to in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment, in the individual’s employment agreement, dated as of
                    , 2005 and as amended as of December 20, 2005 (as further
amended from time to time, the “Employment Agreement”), and in the ITC^DeltaCom,
Inc. Executive Stock Incentive Plan (the “Plan”).

Grant Date: December 23, 2005

Name of Holder:

Holder’s Social Security Number:

 

Initial Number of Stock Units Covered by Grant:   (subject to adjustment)

This Stock Unit grant is subject to all of the terms and conditions described in
this Agreement and in the Plan, a copy of which is available for your review on
the Company’s intranet or upon request to Human Resources. You should carefully
review the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:   

 

      (Signature)       Title:   

 

  

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

Attachment

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

SERIES B PREFERRED STOCK UNIT AGREEMENT

 

Number of Stock Units Covered by Grant   

This grant is an award of stock units, subject to the vesting conditions
described below (the “Stock Units”).

 

The initial number of shares of Stock represented by Stock Units covered by this
grant is equal to the                      shares set forth on the cover sheet
(the “Initial Share Amount”). Additional shares of Stock may be represented by
Stock Units covered by this grant upon the vesting from time to time of your
Stock Units, as provided below under “Vesting.”

Stock Unit Transferability    Your Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Stock Units be made subject to execution, attachment or similar process.
Definitions   

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meanings set forth in the Plan. The following additional terms have the
meanings provided below:

 

“Calendar Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31.

 

“Delivery Date” means each date on which shares of Stock represented by vested
Stock Units are delivered in accordance with this Agreement and the Plan.

 

“Dividend Payment Record Date” means the “Dividend Payment Record Date” as
defined in the Series B Certificate of Designation.

 

“PIK Accrual Date” means (i) with respect to any Pre-Record Date Stock Unit, the
last day of the Calendar Quarter which immediately precedes the Calendar Quarter
in which the Delivery Date of the shares of Stock represented by such Pre-Record
Date Stock Unit occurs, or (ii) with respect to any Post-Record Date Stock Unit,
the last day of the Calendar Quarter in which the Delivery Date of the shares of
Stock represented by such Post-Record Date Stock Unit occurs.

 

2



--------------------------------------------------------------------------------

  

“Post-Record Date Stock Unit” means any vested Stock Unit which has a Delivery
Date in any Calendar Quarter which occurs after the Dividend Payment Record Date
in such Calendar Quarter.

 

“Pre-Record Date Stock Unit” means any vested Stock Unit which has a Delivery
Date in any Calendar Quarter which occurs on or before the Dividend Payment
Record Date in such Calendar Quarter.

 

“Series B Certificate of Designation” means the Certificate of Designation of
the Powers, Preferences and Relative, Participating, Optional and Other Special
Rights of 8% Series B Convertible Redeemable Preferred Stock and Qualifications,
Limitations and Restrictions Thereof, as amended from time to time.

 

“Series B Preferred Dividends” means the Preferred Dividends as defined in, and
payable pursuant to, the Series B Certificate of Designation. This Agreement
assumes that all Series B Preferred Dividends are paid through and including the
applicable PIK Accrual Date and are paid in shares of Stock in accordance with
the Series B Certificate of Designation.

 

“Service” means service by you as an employee of the Company or one of its
Affiliates. A change in your position or duties will not result in interrupted
or terminated Service so long as you continue to be an employee of the Company
or one of its Affiliates.

 

“Vesting Date” means each date on which any portion of your Stock Units vest, as
set forth in your Employment Agreement.

 

“Vested Initial Share Amount” means, with respect to any Vesting Date, the
number of shares of Stock that is equal to the product of (x) the Vested
Percentage, multiplied by (y) the Initial Share Amount, rounded up to the
nearest one-ten thousandth (.0001) of one share. The Holder agrees that the
illustration attached hereto as Exhibit A-1 accurately reflects the manner in
which each Vested Initial Share Amount will be calculated.

 

“Vested Percentage” means, with respect to any Vesting Date, the percentage of
the Stock Units that vests on such Vesting Date, as set forth in your Employment
Agreement.

 

3



--------------------------------------------------------------------------------

   “Vested PIK Share Amount” means, with respect to any Vesting Date, the number
of shares of Stock that is equal to the cumulative amount of all Series B
Preferred Dividends that would have accrued pursuant to the Series B Certificate
of Designation with respect to the Vested Initial Share Amount, assuming the
Vested Initial Share Amount had been issued and outstanding pursuant to the
Series B Certificate of Designation from April 1, 2005 through and including the
PIK Accrual Date of such Vested Initial Share Amount, rounded up to the nearest
one-ten thousandth (.0001) of one share. The Holder agrees that the illustration
attached hereto as Exhibit A-2 accurately reflects the manner in which each
Vested PIK Share Amount will be calculated. Vesting    You will vest in the
Stock Units in accordance with the terms and conditions contained in your
Employment Agreement, the Plan and this Agreement. The number of shares of Stock
represented by the Stock Units that will vest on any Vesting Date will equal the
Vested Initial Share Amount plus the Vested PIK Share Amount. Delivery of Stock
Pursuant to Vested Stock Units   

Delivery of the shares of Stock represented by your vested Stock Units will be
made in accordance with your deferral election attached hereto as Exhibit B. If
no deferral election is attached to this Agreement, delivery of the shares of
Stock represented by your vested Stock Units will be made in accordance with the
terms of the Plan.

 

You will have no further rights with regard to a Stock Unit once the share of
Stock relating to the Stock Unit has been delivered.

Forfeiture of Unvested Stock Units    Unvested Stock Units will be forfeited, if
at all, in accordance with the terms of the Plan and your Employment Agreement.
Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay in cash any withholding or other taxes that may
be due as a result of vesting in Stock Units or your acquisition of Stock under
this grant. In the event that the Company determines that any federal, state,
local or foreign tax or withholding payment is required relating to this grant,
the Company will have the right to: (i) require that you make such payments to
the Company; (ii) withhold such amounts from other payments due to you from the
Company or any Affiliate; or (iii) cause an immediate forfeiture of shares of
Stock represented by Stock Units granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due.

 

4



--------------------------------------------------------------------------------

Retention Rights    This Agreement does not give you the right to be retained by
the Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.
Stockholder Rights    You do not have any of the rights of a stockholder with
respect to the Stock Units unless and until the Stock relating to the Stock
Units has been delivered to you. Except as expressly provided in this Agreement,
you do not have the right to receive any payments based on dividends paid on the
Stock. Adjustments    In the event of a Capitalization Change or Corporate
Transaction, your Stock Units will be adjusted, if at all, in accordance with
the terms of the Plan. Applicable Law    This attachment (including the exhibits
attached hereto) and its cover sheet (collectively, this “Agreement”) will be
interpreted and enforced under the laws of the State of Delaware, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The Plan    The text of the Plan is incorporated in this
Agreement by reference. This Agreement, the Plan and your Employment Agreement
constitute the entire understanding between you and the Company regarding this
grant of Stock Units. Any prior agreements, commitments or negotiations
concerning this grant are superseded.

 

5



--------------------------------------------------------------------------------

Exhibit A-1

Illustration of Calculation of

Vested Initial Share Amount

 

Vesting Date

   Vested Percentage    Initial Share Amount    Vested Initial Share Amount     
            %          



--------------------------------------------------------------------------------

Exhibit A-2

Illustration of Calculation of

Vested PIK Share Amount

 

Vesting Date

  

Vested Initial

Share Amount

   Delivery Date   

Vested PIK

Share Amount



--------------------------------------------------------------------------------

Exhibit B

DEFERRAL ELECTION FORM

 

 

     

 

   Name       Social Security Number   

Please complete and return the form to:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Suite 400

Huntsville, Alabama 35806

Facsimile No.: (256) 382-3936

Attention: General Counsel

Unless defined in this deferral election form, capitalized terms in this
deferral election form have the meanings given to such terms in the
ITC^DeltaCom, Inc. Executive Stock Incentive Plan or the Series B Preferred
Stock Unit Agreement to which this deferral election form is attached, as the
case may be.

DEFERRAL AMOUNT

I hereby make the following deferral election:

 

  ¨ No deferral. (A certificate for all of the shares of Stock represented by my
vested Stock Units (which shares of Stock will be rounded up to the nearest
one-ten thousandth (.0001) of one share) will be delivered to me in accordance
with the terms of the Plan.)

 

  ¨ I elect to defer payment of my vested Incentive Awards as follows:

 

  1. Time-Vesting Incentive Awards. I elect to defer payment of my vested
Time-Vesting Incentive Awards until                     .

 

  2. Performance-Vesting Incentive Awards. I elect to defer payment of my vested
Performance-Vesting Incentive Awards until the following dates:

 

 

 

 

B-1



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT & SIGNATURE

I hereby make the election designated in this form, and agree to the terms and
conditions set forth in this form and in the Series B Preferred Stock Unit
Agreement to which this form is attached. In the event of any conflict between
the terms of this form and the Series B Preferred Stock Unit Agreement, I
understand that the terms of the Series B Preferred Stock Unit Agreement shall
govern.

I also acknowledge and agree that my deferral election is irrevocable once made.

 

Accepted and Agreed:    

 

Signature:

   

 

Date

 

B-2